DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 04/23/2022 has been entered. Claims 1-20 remain pending in the application. Claims 5-6, 9-10, 14-20 are restricted and withdrawn from consideration. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-4, 7-8, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiley (US20130000562A1) in view of Alison (GB 2546469 A).  
	Regarding claim 1:
 Hiley teaches:

    PNG
    media_image1.png
    251
    474
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    337
    514
    media_image2.png
    Greyscale

An animal rear leg position control device, (abstract and figs)
comprising a body (10) having
a lower side (14) that is configured to rest in an operative position on a floor of a milking stable,
a first lateral side (see fig.3 near 16) and a second lateral side (see fig.3) that is opposite to the first lateral side (see edge of 18), and
a front end (24) and a rear side (22) that is opposite to the front end (24), 
wherein a longitudinal direction of the body (10) is defined by a line (see annotation above of longitudinal centerline x) extending from the front end (24) to the rear side (22),
wherein a first transition area where the first lateral side (see fig.3) turns into the rear side (22) defines a first rear corner (see figure 3) of said body (10), and
a second transition area where the second lateral side (see fig. 3) turns into the rear side (12) defines a second rear corner (see fig. 3) of said body (10),
wherein the front end (24) is configured to be turned towards a front part of a milking stable when said body (10) is in an operative position in the milking stable, and the rear side (22) is configured to be turned towards a rear part of a milking stable when said body (10) is in an operative position in the milking stable,
 wherein the first lateral side , the second lateral side, the front end, and the rear side together define an outside perimeter of the body (Fig 3, see the perimeter/outer edge of the body)

    PNG
    media_image3.png
    274
    617
    media_image3.png
    Greyscale

with the first rear corner and the second rear corner being a part of the outside perimeter along the rear side of the body, (see annotation above)
and wherein longitudinally end-most portions of the first rear corner and the second rear corner are positioned at different longitudinal positions in the longitudinal direction of the body (as best seen in Fig 3, the end most parts of the first rear corner (edge of 22) and second rear corner (edge of 12) are positioned at opposite sides of the longitudinal direction of the body (x))
Hiley doesn’t teach:
with the longitudinally end-most portion of the first rear corner extending further along the longitudinal direction of said body than the longitudinally end-most portion of the second rear corner extending along the longitudinal direction of said body.
Alison teaches:

    PNG
    media_image4.png
    368
    414
    media_image4.png
    Greyscale

An animal rear leg position device (abstract and figs)
A first rear corner with longitudinally end-most portions (see annotation above for first corner)
A second rear corner with longitudinally end-most portions (see annotation above for second corner)
A longitudinal direction of the body defined by a line (x)
with the longitudinally end-most portion of the first rear corner extending further along the longitudinal direction of said body than the longitudinally end-most portion of the second rear corner extending along the longitudinal direction of said body. (see how the longitudinally end-most portions of the first rear corner annotated above extends further along the longitudinal direction of the body (x) than the longitudinally end-most portion of the second rear corner annotated above extending along the longitudinal direction of the body (x)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first and second rear corners of Hiley such that the longitudinally end-most portion of the first rear corner extends further along the longitudinal direction of the body (x) as taught by Alison to provide for curved endings to facilitate easy gripping, handling, and installation. 
For claim 2, Hiley doesn’t teach:
wherein a rectilinear line that extends from the longitudinally end-most portion of the first rear corner to the longitudinally end-most portion of the second rear corner has an acute angle a relative a line (y2) which is perpendicular to the longitudinal direction of said body.  
Alison teaches:

    PNG
    media_image4.png
    368
    414
    media_image4.png
    Greyscale

An animal rear leg position device (abstract and figs)
A first rear corner with longitudinally end-most portions (see annotation above for first corner)
A second rear corner with longitudinally end-most portions (see annotation above for second corner)
wherein a rectilinear line that extends from the longitudinally end-most portion of the  first rear corner to the longitudinally end-most portions second rear corner has an acute angle a relative a line (y2) which is perpendicular to the longitudinal direction of said body.  (see how the angle a between y1 and y2 forms an acute angle)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the longitudinally end-most portions of the first and second rear corners of Hiley such that they comprise a rectilinear line as taught by Alison to provide for curved endings to facilitate easy handling and installation. 
However, Hiley as modified doesn’t teach:
An angle a in the range of 5°-45°
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the angle of Hiley as modified such that it extended at a range of 5°-45°as claimed to ensure that the first and second rear corners are efficiently spaced, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 3, Hiley doesn’t teach:
wherein a rectilinear line that extends from the longitudinally end-most portion of the   first rear corner to the longitudinally end-most portion of the second rear corner has an angle a 3Docket No. 7446-0121Application No. 16/618,472in the range of 20°-45° relative a line that is perpendicular to the longitudinal direction of said body.
Alison also teaches:

    PNG
    media_image4.png
    368
    414
    media_image4.png
    Greyscale

An animal rear leg position device (abstract and figs)
A first rear corner (see annotation above for first corner)
A second rear corner (see annotation above for second corner)
wherein a rectilinear line that extends from the longitudinally end-most portion of the   first rear corner to the longitudinally end-most portion of the  second rear corner has an acute angle a relative a line which is perpendicular to the longitudinal direction of said body.  (see how the angle a between y1 and y2 forms an acute angle)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the longitudinally end-most portion of the first and second rear corners of Hiley such that they comprise a rectilinear line as taught by Alison to provide for curved endings to facilitate easy gripping, handling, and installation. 
However, Hiley as modified doesn’t teach:
An angle a in the range of 20°-45°
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the angle of Hiley as modified such that it extended at a range of 20°-45°as claimed to ensure that the first and second rear corners are efficiently spaced, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 4, Hiley further teaches:
wherein the first lateral side is parallel to the second lateral side (Fig 3, 8, see how the lateral sides are parallel to one another)
For claim 7, Hiley as modified teaches:
wherein the first and second lateral sides have different lengths and an overall shape of said body, as seen from above, is an isosceles trapezoidal shape. (Hiley’s first and second corners modified above to have the shape and angle of Alison discloses lateral sides having different lengths and an overall isosceles trapezoidal shape)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first and second rear corners of Hiley to comprise the size and angle of the first and second rear corners such that the lateral sides have different length and the overall shape is an isosceles trapezoidal shape as taught by Alison to provide for curved endings to facilitate easy gripping, handling, and installation
For claim 8, Hiley further teaches:

    PNG
    media_image1.png
    251
    474
    media_image1.png
    Greyscale

wherein the line that defines the longitudinal direction of the body is a center line extending between the first and second lateral sides from a mid-point of the front end to a mid-point of the rear side. (Fig 3, see annotation above of the line labeled x)
For claim 11, Hiley as modified does not explicitly teach:
wherein the body has a maximum height of at least 5 cm. 
It would have been an obvious matter of design choice to comprise the body of Hiley as modified with Alison of a maximum height of at least 5 cm to ensure that it was not bulky to obstruct the positioning of the cow on the device or to cause it to fall and result in injury, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
For claim 12, Hiley as modified does not explicitly teach:
wherein a distance between the first lateral side and the second lateral side at each of the first and second transition areas is at least 20 cm.
It would have been an obvious matter of design choice to comprise the first and second lateral sides of Hiley as modified with Alison at least 20cm to ensure that it was appropriately sized to prevent the obstruction of positioning the cow on the device or to cause it to fall and result in injury, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
For claim 13, Hiley as modified does not explicitly teach:
wherein a length of the body, as seen along the longitudinal direction from a mid-point of the rear side to a mid-point of the front end, is at least 25 cm.
It would have been an obvious matter of design choice to comprise the length of the body of Hiley as modified with Alision of at least 25 cm to ensure that it was appropriately sized to prevent the obstruction of positioning the cow on the device or to cause it to fall and result in injury, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Response to Arguments
Applicant's arguments filed 04/23/2022 have been fully considered but they are not persuasive. 
In regards to Applicant’s arguments that Hiley does not disclose:  “wherein longitudinally end-most portions of the first rear corner (7, 107, 207) and the second rear corner (8, 108, 208) are positioned at different longitudinal positions in the longitudinal direction of the body (1, 101, 201)” Applicant argues:
Indeed, in Hiley the first rear corner and the second rear corner are positioned at the same longitudinal positions in the longitudinal direction of the body. Attention is directed to top views of the Hiley centering device, e.g., Figures 8c, 8d, 9, and 10. 
With reference to Figure 8d below, Figure 8d shows a top view of the Hiley centering device 10 with center 27 of the top surface 12. 
This is not found persuasive because the accepted general meaning of the term “positions” is defined by Merriam-Webster is defined as “an act of placing or arranging”. In this case the limitation “are positioned at different longitudinal positions in the direction of the longitudinal direction of the body” can be interpreted as positioning the end-most portions of the first and second rear corner at different sides of the longitudinal direction of the body defined by a central (x) line since that is a position relative to the longitudinal direction.
In regards to applicant’s argument that Hiley does not disclose: “with the longitudinally end-most portion of the first rear corner (7, 107, 207) extending further along the longitudinal direction of said body (1, 101, 201) than the longitudinally end-most portion of the second rear corner (8, 108, 208) extending along the longitudinal direction of said body (1, 101, 201).” 
While, the examiner agrees that Hiley alone does not disclose the recited limitation, Alison does teaches the recited elements as mapped above. 
In regards to applicant’s argument that Hiley as modified by Alison does not disclose: with the longitudinally end-most portion of the first rear corner (7, 107, 207) extending further along the longitudinal direction of said body (1, 101, 201) than the longitudinally end-most portion of the second rear corner (8, 108, 208) extending along the longitudinal direction of said body (1, 101, 201).”  And “wherein a rectilinear line (yl) that extends from the longitudinally end-most portion of the first rear corner (7, 107, 207) to the longitudinally end-most portion of the second rear corner (8, 108, 208) has an angle a in the range of 5"-45" relative the line (y2) which is perpendicular to the longitudinal direction of said body (1, 101, 201).” 
Applicant’s remarks have been considered but are not found persuasive because as disclosed Hiley alone teaches the animal rear leg positioning device with the features of the rear end with the longitudinally end-most portions of the first and second rear corner. Specifically, Hiley alone discloses where the first lateral side turns into the rear side defines a first rear corner. Please see annotation above for the first rear corner. Alison discloses that the longitudinally end-most portions of the first rear corner extend further than the longitudinally end-most portions of the second corner. Thus, modifying the animal rear leg positioning device of Hiley to comprise the geometrical shape of the first and second rear corners of Alison is obvious to provide for a surface that facilitates easier handling, gripping, and installation. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Hiley alone disloses the animal rear leg position control device as claiming, Alison discloses the particulars of the longitudinally end-most portions of the first and second corners and thus modifying Hiley with Alison does not hinder or affect the functionality of the control device. 
In response to applicant's argument that the contribution over the prior art provided by the instant invention according to claims 1-3 is to prevent unwanted positioning of hoofs behind the animal rear leg position control device when this control device is installed in a stable, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHADA MOHAMED ALGHAILANI/Examiner, Art Unit 3643   

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643